The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
DETAILED ACTION
Claim Rejections - 35 USC § 102
Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs (US 2005/0011329).
	Briggs discloses all the positively recited elements of the invention including an arbor comprising:
a coupler (e.g., 14) having an interior mounting face (e.g., 38) and an engagement feature (e.g., at 44), wherein the engagement feature is shaped to extend through an opening in a saw blade (e.g., Figure 1); and
a flange (e.g., 16) having an exterior mounting face (e.g., 56) and a recess (e.g., 54),
wherein the recess is shaped to at least partially receive the engagement feature (e.g., paragraph [0024], lines 6-11), and
wherein the interior mounting face and the exterior mounting face are configured to clamp the saw blade therebetween to mount the saw blade to a drive shaft of the circular saw (e.g., Figure 2).
	Regarding claim 5, Briggs teaches the flange including a flange bore (e.g., 58) and the coupler includes a coaxial coupler bore (e.g., 52), and wherein the flange bore 
Regarding claim 7, Briggs teaches the coupler bore including one or more flat surfaces (e.g., at 52) sized and shaped to securely contact complimentary flat surfaces (e.g., 26) on the drive shaft to prevent rotation of the coupler with respect to the drive shaft.
Claims 1, 3, 5, 7, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu (US 2006/0123968).
Chiu discloses all the positively recited elements of the invention including an arbor comprising:
a coupler (e.g., 27) having an interior mounting face (e.g., at 27, Fig. below) and an engagement feature (e.g., at 27, Fig. below), wherein the engagement feature is shaped to extend through an opening in a saw blade (e.g., Fig. 3); and
a flange (e.g., 27) having an exterior mounting face (e.g., at 27, Fig. below) and a recess (e.g., at 27, Fig. below),
wherein the recess is shaped to at least partially receive the engagement feature (e.g., Fig. 3), and
wherein the interior mounting face and the exterior mounting face are configured to clamp the saw blade therebetween to mount the saw blade to a drive shaft of the circular saw (e.g., Fig. 3).
Regarding claim 3, Chiu teaches the flange including a cylindrical portion (e.g., Fig. below) sized and configured to mate with a corresponding inner wall of the engagement feature (e.g., Fig. below).

Regarding claim 7, Chiu teaches the coupler bore including one or more flat surfaces (e.g., Figs. 2-3 at 27) sized and shaped to securely contact complimentary flat surfaces (e.g., Fig. 2 at 24) on the drive shaft to prevent rotation of the coupler with respect to the drive shaft (e.g., Fig. 2 shows flat surfaces on the element 24 which are received within flat surfaces of the coupler bore as shown on Fig. 3).
Regarding claim 9, Chiu teaches a circular saw, comprising: one or more handles (e.g., Fig. 1);
a motor assembly (e.g., 23); 
a drive shaft (e.g., at 24; and an arbor, including —
a coupler (e.g., 27) having an interior mounting face (e.g., at 27, Fig. below) and an engagement feature (e.g., at 27, Fig. below), wherein the engagement feature is shaped to extend through an opening in a saw blade (e.g., Fig. 3); and
a flange (e.g., 27) having an exterior mounting face (e.g., at 27, Fig. below) and a recess (e.g., at 27, Fig. below), wherein the recess is shaped to at least partially receive the engagement feature (e.g., Fig. 3), and wherein the interior mounting face and the exterior mounting face are configured to clamp the saw blade therebetween to mount the saw blade to a drive shaft of the circular saw (e.g., Fig. 3).

Regarding claim 13, Chiu teaches the flange including a flange bore (e.g., Fig. below) and the coupler includes a coaxial coupler bore (e.g., Fig. below), the flange bore and the coupler bore each configured to receive a bolt therethrough to secure the saw blade to the drive shaft (e.g., Fig. below).
Regarding claim 14, Chiu teaches the coupler bore including one or more flat surfaces (e.g., Figs. 2-3 at 27) sized and shaped to securely contact complimentary flat surfaces (e.g., Fig. 2 at 24) on the drive shaft to prevent rotation of the coupler with respect to the drive shaft (e.g., Fig. 2 shows flat surfaces on the element 24 which are received within flat surfaces of the coupler bore as shown on Fig. 3).


    PNG
    media_image1.png
    607
    623
    media_image1.png
    Greyscale





Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs or Chiu in view of Markley (US 2004/0031475).
Briggs or Chiu discloses the invention substantially as claimed except for the engagement feature having a hexagonal shape and the recess having a corresponding hexagonal shape configured to engage the engagement feature.  However, it would have been an obvious matter of design choice to make the different portions of the engagement feature and recess of whatever form or shape (e.g., hexagon) was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Note that the specification of the instant application also teaches that such engagement features and corresponding recesses can be other shapes (e.g., oval, star, square, etc.). Furthermore, Markley teaches that it is old and well known to provide a saw blade mounting arrangement with complementary engagement features (e.g., 42, 59).  Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide hexagonal shape engagement feature and recess as stated above and evidenced by Markley to the device of Briggs or Chiu in order to enhance a locking arrangement for the saw blade. 
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs or Chiu in view of Chiuminatta (US 5,660,161).
Regarding claims 4 and 8, Briggs teaches an interior face (e.g., 36) and a shoulder (e.g., Fig. 6, at 52, unlabeled)  and Chiu teaches an interior face (e.g., Fig. above) and a shoulder (e.g., Fig. above) but fails to explicitly teach an axial distance between the interior face and the interior mounting face is about 25mm and about .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Rautio (US 5,423,358).
Briggs discloses the invention substantially as claimed except for the flange bore being configured to receive a head of a bolt whereby the head does not extend beyond an exterior face of the flange.  Rautio teaches a circular saw blade fastening system including a fastening flange having a bore (e.g., Fig. 1, at 4) wherein the bore being configured to receive a bolt (e.g., 2) whereby the head does not extend beyond an exterior face of the flange (e.g., Fig. 1).  It would have been obvious to one having .
Claims 9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Cuzdey (US 2013/0145634, hereafter Cuzdey ‘634).
	Briggs discloses the invention substantially as claimed including a circular saw including a drive shaft (e.g., 12) and an arbor comprising a coupler (e.g., 14) having an interior mounting face (e.g., 38) and an engagement feature (e.g., at 44), wherein the engagement feature is shaped to extend through an opening in a saw blade (e.g., Figure 1); and a flange (e.g., 16) having an exterior mounting face (e.g., 56) and a recess (e.g., 54), wherein the recess is shaped to at least partially receive the engagement feature (e.g., paragraph [0024], lines 6-11), and wherein the interior mounting face and the exterior mounting face are configured to clamp the saw blade therebetween to mount the saw blade to a drive shaft of the circular saw (e.g., Figure 2).
	Briggs fails to explicitly teach one or more handles and a motor assembly.  However, Cuzdey ‘634 teaches that a circular saw with one or more handles and a motor assembly is old and well known.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the Briggs device with one or more handles and a motor assembly as taught by Cuzdey ‘634 to form a circular saw.
Regarding claim 13, the modified Briggs teaches the flange including a flange bore (e.g., 58 of Briggs) and the coupler includes a coaxial coupler bore (e.g., 52 of Briggs), and wherein the flange bore and the coupler bore are each configured to 
Regarding claim 14, the modified Briggs teaches the coupler bore including one or more flat surfaces (e.g., at 52 of Briggs) sized and shaped to securely contact complimentary flat surfaces (e.g., 26 of Briggs) on the drive shaft to prevent rotation of the coupler with respect to the drive shaft.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu or Briggs in view of Cuzdey ‘634 as applied to claim 9 above, and further in view of Markley.
Chiu or the modified Briggs discloses the invention substantially as claimed except for the engagement feature having a hexagonal shape and the recess having a corresponding hexagonal shape configured to engage the engagement feature.  However, it would have been an obvious matter of design choice to make the different portions of the engagement feature and recess of whatever form or shape (e.g., hexagon) was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Note that the specification of the instant application also teaches that such engagement features and corresponding recesses can be other shapes (e.g., oval, star, square, etc.). Furthermore, Markley teaches that it is old and well known to provide a saw blade mounting arrangement with complementary engagement features (e.g., 42, 59).  Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide hexagonal shape engagement feature and recess as stated above . 
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu or Briggs in view of Cuzdey ‘634 as applied to claim 9 above, and further in view of Chiuminatta.
Regarding claims 12 and 15, Chiu teaches an interior face (e.g., Fig. above) and a shoulder (e.g., Fig. above) and the modified Briggs teaches an interior face (e.g., 36 of Briggs) and a shoulder (e.g., Fig. 6, at 52, unlabeled of Briggs) but fails to explicitly teach an axial distance between the interior face and the interior mounting face is about 25mm and about 45mm as presently claimed in claim 12 and an axial distance between the shoulder and the interior mounting face is about 20mm and about 35mm as presently claimed in claim 15. However, Chiuminatta teaches that it is old and well known to select a length of a shaft mounting portion primarily as a function of the desired contact area between a drive shaft and an arbor sleeve and a size of a flange to be dependent on a cutting blade (e.g., column 5, lines 34-40 and 54-62) such that it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the axial distance between the interior face and the interior mounting face to be about 25mm and about 45mm and/or the axial distance between the shoulder and the interior mounting face to be about 20mm and about 35mm on Chiu or the modified Briggs  because discovering optimum axial distances would have been a mere design consideration based on characteristics of a circular saw blade as evidenced by Chiuminatta. Such a modification would have involved only routine skill in the art to accommodate different size requirement of a particular circular saw.  Note that the .
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Cuzdey ‘634 as applied to claim 13 above, and further in view of Rautio.
The modified device of Briggs fails to explicitly teach the flange bore being configured to receive a head of a bolt whereby the head does not extend beyond an exterior face of the flange. Rautio teaches a circular saw blade fastening system including a fastening flange having a bore (e.g., Fig. 1) wherein the bore being configured to receive a bolt (e.g., 2) whereby the head does not extend beyond an exterior face of the flange (e.g., Fig. 1).  It would have been obvious to one having ordinary skill in the art to provide a bore configured to receive a head of a bolt whereby the head does not extend beyond an exterior face of the flange as taught by Rautio to the modified Briggs in order to provide flush-cut capabilities.
	Regarding claim 17, the modified Briggs teaches a circular saw blade positioned between the interior mounting face and the exterior mounting face (e.g., Fig. 2 of Briggs as modified).
	Regarding claim 18, the modified Briggs teaches the circular saw blade an exterior planar surface substantially coplanar with the exterior face of the flange (e.g., Fig. 1 of Rautio) but fails to explicitly teach a cupped central mounting portion.  Rautio further teaches a cupped central mounting portion (e.g., at 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the .
Response to Arguments
Applicant's arguments filed 8/4/2020 have been fully considered but they are not persuasive. 
Regarding claims 1, 5, and 7 in view of Briggs, applicant argues that the element 16 of Briggs is not a flange as claimed.
The examiner respectfully disagrees.  Admittedly, the word "flange" carries some meaning as stated by applicant in the remarks filed 8/4/2020. However, the element 102, which is referred to as “a flange” in the present application, includes more than an annular portion 220 which applicant referred to as a flange. Hence, under a broadest reasonable interpretation consistent with the specification, this limitation, in essence, does nothing more than give a name to an element that mates with the coupler 104 to clamp a saw blade.  Briggs teaches the element 16 that mates with the coupler 14 for clamping a saw blade such that it is reasonable to construe the element 16 to be the claimed flange.  As shown below, the element 16 of Briggs includes all the claimed features of the flange recited in claim 1 wherein the recess 54 is shaped to at least partially receive the engagement feature.


    PNG
    media_image2.png
    275
    591
    media_image2.png
    Greyscale

	Regarding claim 2 over Briggs in view of Markley, applicant argues Markley does not teach or suggest a hexagonal engagement feature, but instead discloses a pie-wedge-shaped engagement feature and  the citation to In re Dailey is improper since it includes no reference to a particular page or passage. 
	The examiner disagrees and believes applicant has mischaracterized the examiner’s rejection.  Firstly, since the claim limitation makes no functional difference by changing the shape of the engagement feature and the recess, to change a shape of the engagement feature and the recess on Briggs would have been an obvious matter of design choice as stated in the rejection set forth above.   In addition, in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04, Section IV, B, the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant such that changing the particular configuration of the engagement feature and the recess would have been a matter of choice since there is no evidence 
Conclusion
This action is made non-final. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen Choi/
Primary Examiner, Art Unit 3724